CORRECTED DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The RUSH request filed on 02/24/2022 has been fully considered. Claims 21-40 and 42 remain pending in the application, where independent claims 40 and 42 are here amended.

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney W. Barber (Reg. No. 32720) on 02/28/2022.

The application has been amended as follows: 

Claim 40. (Currently Amended) -- A screening device for inspecting a sample of biological tissue, comprising:
	a V-groove block having a groove configured to hold a sample of biological tissue, the groove having at least one groove wall with a pH sensitive surface 
	an indication device configured to receive the response signal, and provide an indication of the pH value of the sample of biological tissue in contact with the pH sensitive surface;  
	an electro-optical analysis unit having an optical source and fiber bundle imaging spectrometer configured to provide the excitation light, receive the response signal, and provide imaging spectrometer signaling containing information about a spectrometer image of the response signal and; 
	the optical source and fiber bundle imaging spectrometer having an imaging spectrometer element, including a hyperspectral imager, the image spectrometer element being arranged to receive the response signal from the pH sensitive surface in response to the excitation light provided on the sample of the biological biopsy tissue.--  

Claim 42. (Currently amended) --A screening device for inspecting a sample of biological tissue, comprising:
	a V-groove block having a groove configured to hold a sample of biological tissue, the groove having at least one groove wall with a pH sensitive surface configured to form a probe face, contact the sample of biological tissue, receive excitation light and provide a response signal containing information about a pH value of the sample of biological tissue in contact with the pH sensitive surface; and 
	an indication device configured to receive the response signal, and provide an indication of the pH value of the sample of biological tissue in contact with the pH sensitive surface, the indication device having a monitor screen or a headset for providing a visual representation of the pH value of the sample of biological tissue in contact with the respective pH sensitive surface, the visual representation of the response signal having an interpretation of a pH map into a cancer tissue presence (%), overplayed on a direct image of the sample of the biological biopsy tissue sample. --

All the other claims are entered as filed by Applicants on 01/06/2022.

Allowable Subject Matter

3- Claims 21-40 and 42 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 21, 22, 26, 40 and 42, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A screening device for inspecting a sample of biological tissue, comprising:
	a V-groove block having … the groove having at least one groove wall with a pH sensitive surface that has a pH responsive film attached thereto and configured to… contact the sample of biological tissue, receive excitation light that excited the pH responsive film… and provide a response signal containing information about a pH value of the sample…

or (Claim 22) comprising:…
a V-groove block having a groove configured to hold a sample of biological tissue, the groove having at least one groove wall with a pH sensitive surface…
fiber bundles having pH sensitive tips with pH sensitive surfaces; and the at least one groove wall being configured to receive the pH sensitive tips with the pH sensitive surfaces so as to contact the sample of biological tissue.

(Claims 26, 40) comprising:…
a V-groove block having a groove configured to hold a sample of biological tissue, the groove having at least one groove wall with a pH sensitive surface…
an electro-optical analysis unit having an optical source and fiber bundle imaging spectrometer configured to provide the excitation light, receive the response signal, and provide imaging spectrometer signaling containing information about a spectrometer image of the response signal; and a pH mapping device configured to receive the imaging spectrometer signaling, and provide pH mapping pixelated device signaling containing the indication of the pH value of the sample of biological tissue in contact with the respective pH sensitive surface.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Uchida, Weigl and Van den Engh. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886